Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on May 06, 2020, wherein claims 1-20 are currently pending.


Priority
This application is a continuation of, and claims priority under 35 U.S.C. §120 to, U.S. Patent Application No. 16/295,697, filed March 7, 2019, which is a continuation of U.S. Patent Application No. 13/408,659.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) concepts (idea) for providing human account holders rewards by obtaining and identifying abstract information/data (account information), data analysis and data manipulation using metal process and mathematical concepts to determine more data (associating, validating, etc., the abstract information/data – to determine/calculate reward to give (which are points – mathematical value from using mathematical concepts/algorithms)), and providing/displaying this determined data. The claims are geared towards fundamental economic principles/practices and commercial interactions of account holder (human) accounts management and rewarding (in a likely business/financial setting) and hence organizing human activities. The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of the independent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not 

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state (and narrow) obtaining and identifying abstract information/data (account information), data analysis and data manipulation using metal process and mathematical concepts to determine more data (associating, validating, etc., the abstract information/data – to determine/calculate reward to give (which are points – mathematical value from using mathematical concepts/algorithms)), and providing/displaying this determined data. The claims are geared towards fundamental economic principles/practices and commercial interactions of account holder (human) accounts management and rewarding (in a likely business/financial setting) and hence organizing human activities. The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification)  The claimed concept is organizing and structuring information to organize human activities.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (organizing human activities in the fundamental economic practice of human user account(s) management – in a commercial interaction and towards a fundamental economic practice in a business that deals with users having accounts (e.g. financial setting with customer rewarding system)); and further geared towards mathematical relationships (as discussed in the claims and the specification).

This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0014 [general-purpose computers/processors/etc., and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Claims not rejected under prior art rejection (still not allowable)
Claim 1-20 are not rejected under and art rejection. However, the claim remain rejected under 35 USC §101 and, hence, are not allowable.
The prior art of record most closely resembling Applicant’s claimed invention are Cohagan et al., (US 2005/0043992) and Fordyce et al., (US 2008/0082418).

Fordyce illustrates conditional rewards being associated with a consumer. Thereafter, notice of a reward is given for each of the consumer's transactions upon one of the consumer's accounts that satisfies one of the conditional rewards in the set. The set may be selected by the consumer, or by the issuer such as when the issuer uses a transaction history of purchases made on the consumer's account to determine the set of conditional rewards that would match a past purchasing trend of the consumer. A Globally Unique Identifier, unique within a plurality of transaction processing systems, can be associated with the consumer and used to match the transactions to a corresponding conditional reward. 
	However, the combination of Cohagan and Fordyce fails to teach or suggest the limitations of the independent claims which recite receiving, at the one or more processors, identifying data to identify the eligible account; associating, with the one or more processors, a customer identifier with the identifying data from the eligible account; receiving, at the one or more processors, confirmation data associated with a separate account of the account holder, the confirmation data comprising the customer identifier and a value of reward points previously accumulated from the separate account; validating, with the one or more processors, the confirmation data; and rewarding, with the one or more processors, the eligible account with a matching variable, wherein the matching variable is equivalent to the value of the rewards points previously accumulated from the separate account.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Marshall (US 2003/0233278): Discusses calculating reward information. Incentives may be provided for participation in services plans, including professional services plans such as legal plans, adoption and use of types of funds, accounts and funds transfers, use of online services, and numerous other services.
Taylor et al., (US 2007/0181674): Illustrates concepts of attracting and retaining customers of a Banking institution through an incentive program is disclosed, comprising: operating a promotional program, comprising the dispensing of a indicia redeemable for a prize, and wherein the dispensing of the indicia is accomplished through the use of an automated teller machine (ATM); and operating a rewards program, wherein upon a customer completing a triggering behavior, a specified reward is granted to the customer. 
Postrel (US 2005/0149394): Discloses a loyalty reward point system that utilizes the pre-existing infrastructure of network such as a credit card network. A user makes a purchase at a merchant using a token such as a credit card. As part of the purchase transaction, the user is awarded reward points from the merchant based on the purchase, which are stored in an account associated with the merchant and the user by the issuing bank. The reward account is maintained on the issuing bank server on behalf of the merchant and the user, and the number of reward points in the user's account for that merchant is increased accordingly. The user may redeem the reward points earned from the transaction with the merchant at a later time, or may redeem the points with another merchant in the same marketing cluster, or may aggregate those reward points with those of other merchants into a reward point 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683